Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Ortenzio (US Pub. No. 2005/0152607) in view Jezabek et al (US Pub. No. 2015/0187092), hereafter, “Jezabek.”

 As to claim 1, D’Ortenzio discloses a picture sharing method, applied to a server having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (Abstract), and the method comprising: 
obtaining a picture compressed in a first compression manner ([0024], particularly, “In FIG. 2, at step 100, the system 10 performs a compression pass with a commercially available, lossless compression algorithm, such as CCITT, DEFLATE or Lempel-Ziv.”); 
obtaining characteristic information of the picture ([0025], particularly, “At step 102, the system 10 then determines whether a target compression ratio is achieved by comparing the size of the image before and after compression”); 
compressing the picture in a second compression manner in a case that the characteristic information meets a compression trigger condition, to obtain a compressed picture, wherein the second compression manner has a higher compression ratio than the first compression manner (Fig. 2, label 104 and [0026], particularly, “If the target compression ratio is not achieved in step 102, then in step 104 a first pass is made using 2:1 bit-sampling and replication on selected segments of the image, although other bit-sampling ratios could be used.”).
However, D’Ortenzio does not explicitly disclose receiving a picture download request for the picture; and 
returning the compressed picture in response to the picture download request.

returning the compressed picture in response to the picture download request (Fig. 4, label 410 and [0074]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of D’Ortenzio and Jezabek in order to provide a means to extend D’Ortenzio’s system to operate in a social networking environment thereby broadening its potential fields of use.

As to claims 10 and 19, they are rejected by a similar rationale by that set forth in claim 1’s rejection.
 
As to claims 2 and 11, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose the characteristic information comprises a picture dimension of the picture (D’Ortenzio, [0027], particularly, “The image 50 is comprised of pixels distributed in the fast scan or x dimension 58, and in the slow scan or y direction 60.”); and the compression trigger condition comprises at least one of the following conditions: the picture dimension is within a preset dimension range; a product of a height and a width in the picture dimension is within a preset product range; and a ratio of the height to the width in the picture dimension is within a preset ratio range (D’Ortenzio, [0027], particularly, “Each pixel is represented by a bit. Eight bits comprise a byte 51(1)-51(8) and 52(1)-52(8). Bytes can be defined in either the fast scan or x dimension 58 such as bytes 51(1)-51(8), or in the slow scan or y direction 60 such as bytes 52(1)-52(8). A scan line 54(1)-54(2) is defined as an entire row 54(1) of bits or an entire column 54(2) of bits in an image. Scan lines 54(1) can be comprised of bytes 

As to claims 3 and 12, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose the characteristic information comprises a group attribute; and the obtaining characteristic information of the picture comprises: determining a social group in which the picture is to be shared; and obtaining a group attribute of the social group (Jezabek, [0086], disclosing group attributes and [0101], disclosing sharing settings).

As to claims 6 and 15, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose he compressing the picture in a second compression manner in a case that the characteristic information meets a compression trigger condition, to obtain a compressed picture comprises: compressing the picture respectively in different second compression manners in a case that the characteristic information meets the compression trigger condition, to obtain different compressed pictures (D’Ortenzio, Fig. 2, label 104 and [0026], particularly, “If the target compression ratio is not achieved in step 102, then in step 104 a first pass is made using 2:1 bit-sampling and replication on selected segments of the image, although other bit-sampling ratios could be used.”); and the returning the compressed picture in response to the picture download request comprises: selecting a to-be-returned compressed picture from the different compressed pictures obtained through compression; and returning the selected compressed picture (Jezabek, Fig. 4, labels 406-408 and [0072]-[0073]).

As to claims 7 and 16, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose the selecting a to-be-returned compressed picture from the different compressed pictures obtained through compression comprises: selecting, according to at least one of a picture format supported by a terminal transmitting the picture download request and a current network bandwidth, a to-be-returned compressed picture from the different compressed pictures obtained through compression; or selecting a compressed picture with a smallest size from the different compressed pictures obtained through compression (Jezabek, Fig. 4, [0071] and [0031] disclosing bandwidth being a factor).

As to claims 8, 17, and 20, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose the returning the compressed picture in response to the picture download request comprises: obtaining, in response to the picture download request, a picture format supported by a terminal transmitting the picture download request; performing, in a case that the compressed picture does not conform to the obtained picture format, format conversion on the compressed picture according to the picture format; and returning a picture having the picture format supported by the terminal and obtained after the format conversion (Jezabek, Fig. 4, [0071] and [0038]).

As to claims 9 and 18, the teachings of D’Ortenzio and Jezabek as combined for the same reasons set forth in claim 1’s rejection further disclose the second compression manner comprises at least one of a picture compression format and a compression quality parameter; and the method further comprises: adjusting the picture compression format to a picture compression format with lower encoding complexity and/or adjusting the compression quality .

Allowable Subject Matter 
 Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452